Citation Nr: 0107846	
Decision Date: 03/15/01    Archive Date: 03/21/01	

DOCKET NO.  94-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, friend and physician


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  

Following the veteran's testimony before the undersigned in 
Honolulu in April 1997, the Board requested an independent 
medical expert (IME) opinion concerning both of the veteran's 
knees and such opinion was provided by a physician who was an 
assistant professor of the University of Texas Medical Branch 
at Galveston.  Additionally, when the issue now on appeal was 
last before the Board in April 1999, it was remanded to the 
RO for additional examination and the production of medical 
opinions.  That examination has been completed. 

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000 
(to be codified at 38 U.S.C.A. § 5103A), was enacted into 
law.  This change in the law is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date and is thus applicable to the instant appeal.  The 
VCAA requires that VA notify the veteran of the evidence 
necessary to substantiate his claim, requires VA to make 
reasonable efforts to assist a claimant in obtaining any and 
all evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed on the issue 
involved in this pending appeal satisfies the VCAA in every 
particular.  That is, the veteran and his representative have 
been informed on multiple occasions of the evidence necessary 
to substantiate his claim and have been provided the 
appropriate laws and regulations governing awards of special 
monthly compensation for the loss of use of a lower 
extremity.  All known and identified evidence has been 
collected for review.  In accordance with the Board's April 
1999 remand, the RO posted a letter to the veteran requesting 
that he identify any additional records of treatment for his 
left knee which were not already on file and the veteran 
failed to respond to that letter.  The veteran's left knee 
was specifically made the subject of an independent medical 
expert opinion request and such opinion was provided in 
September 1998.  This issue was again remanded by the Board 
in April 1999 for the production of an additional VA 
examination which was completed in conformance with the terms 
of the remand, including the production of medical opinions 
with regard to specific questions posed.  

The physician who conducted the initial IME suggested that 
the veteran's knee might be examined by magnetic resonance 
imaging (MRI).  In the April 1999 remand action, the Board 
directed that a left knee MRI be conducted "if the examining 
physician determined it is appropriate."  After conducting a 
review of the claims folder and an examination of the 
veteran's left knee, the VA physician did not find a left 
knee MRI as necessary or useful.  The veteran apparently 
informed this physician that he had undergone a bone scan of 
this knee several years earlier and the VA physician 
requested that the veteran provide an appropriate release so 
that this scan might be obtained.  However, the veteran never 
provided such a release.  Nonetheless, the Board finds that 
the veteran's left knee has been thoroughly and competently 
evaluated; that an MRI is not necessary is supported by the 
most recent VA physician's opinion.  The duty to assist under 
VCAA and all prior duties to assist have been fulfilled and 
the case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's left knee is affected by patellar 
compression syndrome with no complaints of pain on motion, no 
patellofemoral crepitus or effusion, no skin or temperature 
changes, no muscle atrophy or wasting, no ligamentous laxity 
or instability, and full range of motion, with X-ray evidence 
of very, very minimal subchondral thickening of the patella 
on the lateral view.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
for loss of use of the left leg have not been met.  
38 U.S.C.A. §§ 1114, 5107(a) (West 1991); 38 C.F.R. §§ 3.350, 
4.63 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Loss of use of a foot for the purpose of 
special monthly compensation will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance 
and propulsion can be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will be accepted as loss 
of use.  Complete paralysis of the external popliteal nerve 
(common peroneal) with footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use.  38 C.F.R. §§ 3.350, 4.63.  

Facts:  The veteran's initial claim for service connection 
for chondromalacia of both knees was denied by the RO 
following service as being congenital and/or developmental 
defects and as not shown to have been aggravated beyond 
ordinary progress during active military service.  This 
decision was confirmed on several subsequent rating actions.  
However in November 1986, the Board issued a decision which 
found that there had been no disability of either patella 
prior to service and service connection for bilateral 
chondromalacia patella was granted.  

There had been service surgical correction of the right knee 
in 1982, and all medical evidence during and subsequent to 
service up to present consistently reveals that the right 
knee is more symptomatic than the left.  In September 1987, 
the RO implemented the Board's prior decision and granted 
service connection for chondromalacia of both the right and 
left knees with a 10 percent evaluation for the right knee 
and a noncompensable evaluation for the left effective from 
service separation in 1983.  In a September 1989 rating 
action, right knee chondromalacia, status-post diagnostic 
arthroscopy, was increased from 10 to 20 percent effective 
from January 1988.  Left knee chondromalacia was increased 
from noncompensable to 10 percent effective from January 
1988.  Benefits in consideration of the bilateral factor were 
also accorded.  These ratings for each knee remained in 
effect until the RO implemented the Board's most recent April 
1999 allowance of special monthly compensation for loss of 
use of the right leg by granting a retroactive increase for 
the veteran's service-connected right knee from 20 to 40 
percent. 

In connection with his claim for loss of use of both lower 
extremities, the veteran has asserted that he is unable to 
ambulate for more than short distances and that even this 
causes severe pain.  He has claimed that he must use a 
wheelchair.  The medical evidence in the claims folder 
contained somewhat conflicting medical opinions regarding the 
severity and degree of disability of each of the veteran's 
knees.  Examinations at VA's request in August and September 
1994, by a private orthopedist and private neurologist noted 
insufficient findings to support the veteran's claimed degree 
of disability.  The orthopedist felt the veteran had a 
possible conversion reaction and stated the veteran did not 
need to be in a wheelchair.  The neurologist pointed out that 
there was no atrophy or clear weakness.  However, the 
veteran's private physician indicated a belief that the 
veteran had severe progressive atrophy of his muscles.

This conflict of medical opinions caused the Board to request 
an IME opinion which was provided by an assistant professor 
of the University of Texas Medical Branch at Galveston.  This 
doctor wrote that although patellar chondromalacia, 
patellofemoral pain syndrome, and patellar tendinitis do not 
usually result in a significant degree of disability, they 
can be very disabling in particular cases.  This physician 
felt that the veteran was affected by chronic pain syndrome.  
He opined that the veteran's right patellar chondromalacia 
along with chronic pain resulted in functional impairment of 
the right leg to a degree that there was a "loss of use" as 
defined in VA regulations.  However, this physician wrote 
that the diagnosis of chondromalacia of the left knee was not 
clear with only subjective findings as well as objective 
findings of patellofemoral pain syndrome.  Clearly, this 
physician did not find that the veteran had left knee 
disability amounting to a loss of use of the left leg.  This 
physician wrote that an MRI or left knee arthroscopic 
evaluation "may be considered."

Following receipt of this IME and allowance of SMC for loss 
of use of the right leg in April 1999, the Board remanded 
this case to the RO for another examination.  The remand 
portion of this decision insured that the VA physician 
conducting the examination would have access to and review 
the veteran's claims folder.  All appropriate testing was 
requested and an MRI of the left knee "should be conducted if 
the examining physician determines it is appropriate."

In November 1999, the veteran was provided a VA orthopedic 
examination.  The physician had access to and reviewed the 
veteran's claims folder.  This physician noted that the 
veteran reported that he had had a surgical procedure on the 
left distal thigh but he did not recall the nature.  He had 
not had any past surgery on the left knee and reported 
current treatment as use of a wheelchair and leg braces.  
Examination revealed no patellofemoral crepitus, no effusion, 
no skin or temperature changes, quadriceps diameters were 17 
inches on both legs, McMurray's test was negative, and 
ligamentous testing anterior, posterior, medial and lateral 
was entirely within normal limits.  Range of motion was full 
from 0 to 160 degrees without guarding.  X-ray studies were 
performed and the only finding of note was a "very, very 
minimal subchondral thickening at both patellae on the 
lateral view, right greater than left."  This physician also 
wrote that "[i]nterestingly, the patellofemoral view shows no 
significant abnormality...."  This physician noted the request 
for an MRI examination in his discretion.  He wrote that it 
was "not a particular good screening examination for patellar 
cartilage problems."  After the veteran's X-rays with minimal 
findings were reviewed, the physician discussed the 
possibility of an MRI with the veteran who had been reluctant 
in the past to undergo such procedure due to a metallic 
object in his right hand.  The physician said that he felt an 
MRI would be of minimal benefit in the veteran's case and it 
was mutually agreed between them that an MRI would not be 
pursued.  The veteran did indicate that he had a prior bone 
scan of his legs done privately.  An addendum to this 
examination was issued subsequently and it was documented 
that the specific diagnosis of the left knee condition was 
patellar compression syndrome.  There were no subjective pain 
complaints visibly manifested on movement of the knee joint.  
The left knee disorder was not of such severity that the 
veteran's ability to balance and propel himself would be 
equally well served by an amputation stump above the knee 
with prosthesis.  Finally, it was noted that the veteran had 
never forwarded the necessary release form for the production 
of his earlier private bone scan and that this physician 
could not review it without such release.  

Analysis:  A clear preponderance of the evidence on file is 
against the veteran's claim that an award of special monthly 
compensation for the loss of use of the left lower extremity 
is warranted in this case.  The only evidence on file 
supportive of such an award is the veteran's own contentions.  
The great weight of the clinical evidence on file reveals 
only minimal pathology of the left knee.  While the physician 
who conducted the independent medical examination of the 
veteran's records in September 1998 found that the right knee 
did manifest symptoms consistent with loss of use for VA 
purposes, he noted no such findings for the left knee and 
wrote that the diagnosis of left knee chondromalacia was not 
clear.  The most recent November 1999 VA orthopedic 
examination of the left knee revealed almost no objective 
pathology of the knee other than minimal subchondral 
thickening of the patella with a diagnosis of patellar 
compression syndrome.  The accompanying medical opinion 
concluded that the criteria necessary for the veteran's claim 
to be granted were not met.  The competent and probative 
evidence does not meet or even closely approximate that 
necessary to make a finding that the veteran's left knee 
disability is so significant that the veteran's ability to 
balance and propel himself would be equally well served by an 
amputation at the elective level.  Accordingly, the appeal 
must be denied.


ORDER

Entitlement to special monthly compensation for loss of use 
of the left lower extremity is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

